                     Case 20-11177-KBO            Doc 521       Filed 08/21/20         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al., 1                                           )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )   Re: Docket No. 434

                 NOTICE OF FILING OF FIRST AMENDED PLAN SUPPLEMENT

        PLEASE TAKE NOTICE THAT on August 7, 2020, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed the Notice of Filing of Plan Supplement
[Docket No. 434] (the “Initial Plan Supplement”), with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE THAT the Debtors hereby file this amendment
to the Initial Plan Supplement (the “First Amended Plan Supplement” and together with the Initial
Plan Supplement, the “Plan Supplement”) in support of the Joint Chapter 11 Plan of Akorn, Inc.
and Its Debtor Affiliates [Docket No. 101] (as may be modified, amended, or supplemented from
time to time, the “Plan”) 2 filed in these chapter 11 cases on May 26, 2020. The documents
contained in the Plan Supplement are integral to, part of, and incorporated by reference into the
Plan. The Plan Supplement documents have not yet been approved by the Bankruptcy Court. If
the Plan is approved, the documents in the Plan Supplement will be approved by the
Bankruptcy Court pursuant to the Confirmation Order.

       PLEASE TAKE FURTHER NOTICE THAT the First Amended Plan Supplement
includes the following documents, as may be amended, modified, or supplemented from time to
time by the Debtors in accordance with the Plan, as set forth below:

             •   Exhibit A - Schedule of Retained Causes of Action

                 •   Exhibit A-1 - Schedule of Additional Retained Causes of Action

             •   Exhibit C - Description of Transaction Steps


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.

2     Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan.
              Case 20-11177-KBO         Doc 521     Filed 08/21/20     Page 2 of 4




       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider confirmation of the Plan (the “Confirmation Hearing”) will commence on
September 1, 2020,     at 10:00         a.m.,   prevailing    Eastern   Time before the
Honorable Karen B. Owens, in the United States Bankruptcy Court for the District of Delaware,
located at 824 N. Market Street, Sixth Floor, Wilmington, Delaware 19801.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is August 25, 2020, at 12:00 p.m., prevailing Eastern Time
(the “Confirmation Objection Deadline”). Any objection to the Plan must: (a) be in writing,
(b) conform to the Bankruptcy Rules, the Local Rules, and any orders of the Court, (c) state, with
particularity, the basis and nature of any objection to the Plan and, if practicable, a proposed
modification to the Plan that would resolve such objection, and (d) be filed with the Court
(contemporaneously with a proof of service).

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Kurtzman Carson Consultants LLC, the notice and claims agent retained by the Debtors in the
chapter 11 cases (the “Notice and Claims Agent”), by: (a) calling the Notice and Claims Agent at
(877) 725-7539, (U.S. and Canada) or (424) 236-7247, (International); (b) visiting the Debtors’
restructuring website at: https://www.kccllc.net/akorn; (c) writing to the Notice and Claims Agent
at Akorn Ballot Processing Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300,
El Segundo, California 90245; and/or (d) emailing AkornInfo@kccllc.com and requesting paper
copies of the corresponding materials previously received in electronic format (to be provided at
the Debtors’ expense). You may also obtain copies of any pleadings filed in the chapter 11 cases
for a fee via PACER at: https://ecf.deb.uscourts.gov.

ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, AND ARTICLE VIII.F CONTAINS A THIRD-PARTY RELEASE. THUS,
YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE
YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
ADDITIONAL INFORMATION, CONTACT THE NOTICE AND CLAIMS AGENT.


                          [Remainder of page intentionally left blank]




                                                2
            Case 20-11177-KBO       Doc 521   Filed 08/21/20     Page 3 of 4




Wilmington, Delaware
August 21, 2020

/s/ Paul N. Heath
RICHARDS, LAYTON & FINGER, P.A.               KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                      KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                   Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                 Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                   Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                             300 North LaSalle Street
920 N. King Street                            Chicago, Illinois 60654
Wilmington, Delaware 19801                    Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                                 patrick.nash@kirkland.com
Email:          heath@rlf.com                                  gregory.pesce@kirkland.com
                steele@rlf.com                                 christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com               -and-

Co-Counsel for the                            KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession             KIRKLAND & ELLIS INTERNATIONAL LLP
                                              Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone:     (212) 446-4800
                                              Facsimile:     (212) 446-4900
                                              Email:         nicole.greenblatt@kirkland.com

                                              Co-Counsel for the
                                              Debtors and Debtors in Possession




                                          3
                  Case 20-11177-KBO               Doc 521       Filed 08/21/20         Page 4 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al., 1                                           ) Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                   FIRST AMENDED PLAN SUPPLEMENT FOR
       JOINT CHAPTER 11 PLAN OF AKORN, INC. AND ITS DEBTOR AFFILIATES

                                                 Table of Contents

Exhibit A          Schedule of Retained Causes of Action

Exhibit A-1        Schedule of Additional Retained Causes of Action

Exhibit C          Description of Transaction Steps

        Certain documents, or portions thereof, contained in this Plan Supplement 2 remain subject
to continuing negotiations among the Debtors, the Required Consenting Term Loan Lenders, and
other interested parties with respect thereto. The Debtors reserve all rights to amend, revise, or
supplement the Plan Supplement, and any of the documents and designations contained herein, at
any time before the Plan Effective Date, or any such other date in accordance with the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court. Each of the documents contained
in the Plan Supplement or its amendments are subject to certain consent and approval rights to the
extent provided in the Plan or Restructuring Support Agreement.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.

2     Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the
      Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
      from time to time, the “Plan”).



                                                            4
